Case 2:18-cv-03007-JS-AKT Document 328-4 Filed 04/27/21 Page 1 of 2 PageID #: 2786




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

   JOSEPH JACKSON,                             )
                                               )   18 CV 3007 (JS) (AKT)
                                 Plaintiff,    )
                                               )
                     -against-                 )
   NASSAU COUNTY, et al.                       )
                                               )
                                 Defendants.   )

          PLAINTIFF’S SECOND DEMAND TO VILLAGE OF FREEPORT
               FOR VERIFIED INTERROGATORY RESPONSES

         Pursuant to Rules 26.3, 26.4 and 26.5 of the Local Rules of the United States
  District Court for the Eastern District of New York (the “Local Rules”) and Rules
  30(b)(6) and 33 of the Federal Rules of Civil Procedure, plaintiff requests that
  defendant Village of Freeport answer, under oath, within thirty days, the following
  interrogatories.
         Alongside the Local Rules, these requests are to be construed in accordance with
  the Elefterakis, Elefterakis & Panek Uniform Definitions and Instructions for
  Interrogatories and Discovery Demands dated November 28, 2018, available at
  https://bit.ly/2Xc76mR. In the event that you fail to respond without reasonable
  grounds, plaintiff reserves the right to petition the Court to overrule any objection,
  compel a response and award expenses incurred in connection with the motion.


     10. Identify, as of March 1994, the Village of Freeport employee(s) assigned
         to following positions at the Freeport Police Department: a) Watch
         Commanders/Lieutenants; b) Detective Lieutenant; c) Deputy Chief; d)
         Assistant Chief; and e) Chief of Police.
Case 2:18-cv-03007-JS-AKT Document 328-4 Filed 04/27/21 Page 2 of 2 PageID #: 2787




  Dated:      March 5, 2020
              New York, New York
                                        ELEFTERAKIS, ELEFTERAKIS & PANEK


                                        ________________________
                                        Gabriel P. Harvis
                                        Baree N. Fett
                                        80 Pine Street, 38th Floor
                                        New York, New York 10005
                                        (212) 532-1116
                                        gharvis@eeplaw.com

  To:   Defense counsel (by email and mail)
